Citation Nr: 1748112	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraines.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hand disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability, to include a left foot corn.

5.  Whether new and material evidence has been received to reopen a claim of service connection for an eye disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral leg disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a finger disability.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral arm disability.

11.  Whether new and material evidence has been received to reopen a claim of service connection for a skin rash.

12.  Whether new and material evidence has been received to reopen a claim of service connection for hemorrhoids.

13.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

14.  Entitlement to service connection for a skin rash.

15.  Entitlement to service connection for hemorrhoids.

16.  Entitlement to service connection for bilateral pes planus.

17.  Entitlement to service connection for a disability manifested by ingrown toenails.

18.  Entitlement to service connection for a gum disability.

19.  Entitlement to service connection for a right foot disability.

20.  Entitlement to service connection for a bilateral knee disability.

21.  Entitlement to service connection for a bilateral ankle disability.

22.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the U.S. Army National Guard (ANG) from June 1979 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for migraines, tinnitus, a bilateral hand disability (which was characterized as separate service connection claims for a left hand disability and for a right hand disability), a left foot disability, to include a left foot corn, an eye disability, a neck disability, skin rash, a back disability, hemorrhoids, bilateral pes planus, a bilateral leg disability, a finger disability, and a bilateral arm disability.  The RO also denied the Veteran's service connection claims for a disability manifested by ingrown toenails, a gum disability, a right foot disability, a bilateral knee disability, a bilateral ankle disability, and for a bilateral hip disability.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in August 2012.  A videoconference Board hearing was held in March 2013 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who conducted this hearing subsequently left the Board, the Veteran was offered the opportunity to have another Board hearing before a different Veterans Law Judge and he declined in April 2016 correspondence.  See 38 C.F.R. § 20.704 (2016).

The Veteran and his service representative received notice of the relevant laws and regulations governing his currently appealed claims in a July 2012 Statement of the Case and a November 2014 Supplemental Statement of the Case.

The Board observes that, in a March 2007 rating decision, the AOJ denied the Veteran's service  connection claims for hemorrhoids, tinnitus (which was characterized as ringing in ears), a skin rash, a bilateral hand disability (which was characterized as separate service connection claims for a left hand condition and for a right hand condition), and for bilateral pes planus and also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for an eye disability, migraines, a bilateral arm disability, a bilateral leg disability, a finger disability, a left foot disability, a back disability, and for a neck disability.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2016).  He also did not submit any relevant evidence or argument within 1 year of the March 2007 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen the claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In June 2014, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that it dismissed the issue of whether new and material evidence has been received to reopen a previously denied service connection claim for "all over body pain" in its June 2014 decision because the Veteran withdrew this claim on the record at his March 2013 Board hearing.  Thus, this issue is no longer before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below, new and material evidence has been received sufficient to reopen the previously denied service connection claims for a skin rash, hemorrhoids, and for bilateral pes planus.  These reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on March 12, 2007, and issued to the Veteran and his service representative on March 24, 2007, the AOJ denied the Veteran's service  connection claims for hemorrhoids, tinnitus (which was characterized as ringing in ears), a skin rash, a bilateral hand disability (which was characterized as separate service connection claims for a left hand condition and for a right hand condition), and for bilateral pes planus and also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for an eye disability, migraines, a bilateral arm disability, a bilateral leg disability, a finger disability, a left foot disability, a back disability, and for a neck disability; this decision was not appealed and became final.

2.  The evidence received since the March 2007 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claims of service connection for migraines, tinnitus, a bilateral hand disability, a left foot disability, an eye disability, a neck disability, a back disability, a bilateral leg disability, a finger disability, and for a bilateral arm disability and does not relate to unestablished facts necessary to substantiate any of these claims.

3.  The evidence received since the March 2007 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for skin rash, hemorrhoids, and bilateral pes planus because it shows that the Veteran experiences current skin rash, hemorrhoids, and bilateral pes planus which may be attributable to active service.

4.  The evidence does not show that the Veteran experiences any current disability due to his claimed disability manifested by ingrown toenails, gum disability, right foot disability, bilateral knee disability, bilateral ankle disability, or bilateral hip disability which is attributable to active service.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision, which denied the Veteran's service connection claims for hemorrhoids, tinnitus, a skin rash, a bilateral hand disability, and for bilateral pes planus and also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for an eye disability, migraines, a bilateral arm disability, a bilateral leg disability, a finger disability, a left foot disability, a back disability, and for a neck disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the March 2007 AOJ decision in support of the claims of service connection for migraines, tinnitus, a bilateral hand disability, a left foot disability, an eye disability, a neck disability, a back disability, a bilateral leg disability, a finger disability, and for a bilateral arm disability is not new and material; thus, these claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the March 2007 AOJ decision in support of the claims of service connection for a skin rash, hemorrhoids, and for bilateral pes planus is new and material; thus, these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  A disability manifested by ingrown toenails was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(22), 101(23), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.304 (2016).   

5.  A gum disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(22), 101(23), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.304 (2016).

6.  A right foot disability was not incurred in or aggravated by active service nor was arthritis of the right foot presumptively incurred in service.  38 U.S.C.A. §§ 101(22), 101(23), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.304, 3.307, 3.309 (2016).

7.  A bilateral knee disability was not incurred in or aggravated by active service nor was arthritis of the bilateral knees presumptively incurred in service.  38 U.S.C.A. §§ 101(22), 101(23), 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.304, 3.307, 3.309 (2016).

8.  A bilateral ankle disability was not incurred in or aggravated by active service nor was arthritis of the bilateral ankles presumptively incurred in service.  38 U.S.C.A. §§ 101(22), 101(23), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.304, 3.307, 3.309 (2016).

9.  A bilateral hip disability was not incurred in or aggravated by active service nor was arthritis of the bilateral hips presumptively incurred in service.  38 U.S.C.A. §§ 101(22), 101(23), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

In March 2007, the AOJ denied, in pertinent part, the Veteran's service  connection claims for hemorrhoids, tinnitus (which was characterized as ringing in ears), a skin rash, a bilateral hand disability (which was characterized as separate service connection claims for a left hand condition and for a right hand condition), and for bilateral pes planus and also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for an eye disability, migraines, a bilateral arm disability, a bilateral leg disability, a finger disability, a left foot disability, a back disability, and for a neck disability.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of this rating decision and it became final.  He also did not submit any statements relevant to any of these claims within 1 year of this rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for migraines, tinnitus, a bilateral hand disability, a left foot disability, an eye disability, a neck disability, a back disability, a bilateral leg disability, a finger disability, a bilateral arm disability, a skin rash, hemorrhoids, and for bilateral pes planus may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen these previously denied service connection claims in a letter which was received by the AOJ on August 18, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for migraines, tinnitus, a bilateral hand disability, a left foot disability, an eye disability, a neck disability, a back disability, a bilateral leg disability, a finger disability, a bilateral arm disability, the evidence before VA at the time of the prior final AOJ decision consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ essentially found in the March 2007 rating decision that the evidence did not show that the Veteran had been diagnosed as having any of these claimed disabilities which could be attributed to active service.  Thus, these claims were denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports, the Veteran's complete Social Security Administration (SSA) records, and additional lay statements from the Veteran.  Despite the Veteran's assertions to the contrary, none of the newly received evidence shows that he experiences any current disability due to his claimed migraines, tinnitus, bilateral hand disability, left foot disability, eye disability, neck disability, back disability, bilateral leg disability, finger disability, or bilateral arm disability which could be attributed to active service or any incident of service.  In other words, the newly received medical evidence and the Veteran's statements are cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claims for migraines, tinnitus, a bilateral hand disability, a left foot disability, an eye disability, a neck disability, a back disability, a bilateral leg disability, a finger disability, or for a bilateral arm disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the March 2007 AOJ decision or received since that decision became final - which demonstrates that the Veteran experiences any of these claimed disabilities which are attributable to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen these previously denied service connection claims.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for migraines, tinnitus, a bilateral hand disability, a left foot disability, an eye disability, a neck disability, a back disability, a bilateral leg disability, a finger disability, and for a bilateral arm disability are not reopened.

In contrast, the Board finds that the previously denied service connection claims for a skin rash, hemorrhoids, and for bilateral pes planus are reopened.  The evidence before VA at the time of the prior final AOJ decision in March 2007 consisted of the Veteran's service treatment records, his post-service VA treatment records, and his lay statements.  The AOJ essentially found in the March 2007 rating decision that that the evidence did not show that the Veteran had been diagnosed as having any of these claimed disabilities which could be attributed to active service.  Thus, these claims were denied.

The newly received evidence includes additional VA outpatient treatment records and examination reports, the Veteran's complete Social Security Administration (SSA) records, and additional lay statements from the Veteran.  All of this evidence is to the effect that the Veteran current experiences a skin rash, hemorrhoids, and bilateral pes planus which may be attributable to active service.  For example, the Veteran reported to the emergency room (ER) of a private hospital in September 2009 complaining of hemorrhoids.  The ER diagnosis was hemorrhoids.

Following private outpatient treatment in December 2009, the Veteran was diagnosed as having bilateral pes planus.

Following private outpatient treatment in December 2009, the Veteran complained of a skin rash which was confirmed on physical examination.  He was diagnosed as having tinea pedis and tinea versicolor. 

A review of the Veteran's SSA records shows that he is receiving Social Security Disability for hemorrhoids and for flat feet (or bilateral pes planus).

The Board notes that the evidence which was of record at the time of the prior final AOJ decision in March 2007 did not indicate that a skin rash, hemorrhoids, or bilateral pes planus could be attributed to active service.  The newly received evidence suggests that the Veteran currently experiences a skin rash, hemorrhoids, and bilateral pes planus which may be related to active service.  The Board observes again that, in Shade, 24 Vet. App at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2007 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for a skin rash, hemorrhoids, and for bilateral pes planus and raises a reasonable possibility of substantiating these claims.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for a skin rash, hemorrhoids, and for bilateral pes planus are reopened.

Service Connection Claims

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a disability manifested by ingrown toenails, a gum disability, a right foot disability, a bilateral knee disability, a bilateral ankle disability, or for a bilateral hip disability.  The Veteran essentially contends that he incurred each of these disabilities during active service, including as a result of an unspecified in-service accident which allegedly resulted in multiple injuries.  The record evidence does not support the Veteran's assertions.  It shows instead that he does not experience any current disability due to his claimed disability manifested by ingrown toenails, a gum disability, a right foot disability, a bilateral knee disability, a bilateral ankle disability, or a bilateral hip disability which could be attributed to active service or any incident of service.  The Board notes initially that the Veteran's service treatment records show no complaints of or treatment for any of these claimed disabilities at any time while he was in the ANG.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for a disability manifested by ingrown toenails, a gum disability, a right foot disability, a bilateral knee disability, a bilateral ankle disability, or for a bilateral hip disability.  Despite the Veteran's assertions to the contrary, the evidence does not indicate that he experiences any disability due to any of these claimed disabilities which could be attributed to active service or any incident of service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a disability manifested by ingrown toenails, a gum disability, a right foot disability, a bilateral knee disability, a bilateral ankle disability, or a bilateral hip disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the evidence shows that the Veteran did not experience any of these claimed disabilities which could be attributed to active service or any incident of service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for any of these claimed disabilities.  In summary, the Board finds that service connection for a disability manifested by ingrown toenails, a gum disability, a right foot disability, a bilateral knee disability, a bilateral ankle disability, and for a bilateral hip disability is not warranted.

The Board finally finds that service connection for arthritis of the right foot, bilateral knees, bilateral ankles, or bilateral hips is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges initially that arthritis is considered a chronic disease for which service connection is available on a presumptive basis.  The evidence does not show that the Veteran experienced arthritis in his right foot, knees, ankles, or hips during active service or within the first post-service year (i.e., by July 1989) such that service connection is warranted for any of these claimed disabilities on a presumptive basis.  As discussed above, the evidence shows instead that the Veteran does not experience any current disability in the right foot, knees, ankles, or hips which could be attributed to active service or any incident of service.  Thus, the Board finds that service connection for arthritis of the right foot, bilateral knees, bilateral ankles, or bilateral hips is not warranted.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for migraines is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for tinnitus is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral hand disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a left foot disability, to include a left foot corn, is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for an eye disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a neck disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a back disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral leg disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a finger disability is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral arm disability is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for a skin rash is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for hemorrhoids is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for bilateral pes planus is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a disability manifested by ingrown toenails is denied.

Entitlement to service connection for a gum disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

The Board has reopened the Veteran's previously denied service connection claims for a skin rash, hemorrhoids, and for bilateral pes planus (as discussed above).  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying reopened claims can be adjudicated on the merits.  Specifically, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of each of these disabilities.  

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any skin rash.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a skin rash, to include tinea pedis or tinea versicolor, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for examination to determine the nature and etiology of any hemorrhoids.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hemorrhoids, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for examination to determine the nature and etiology of any bilateral pes planus.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral pes planus, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


